DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
This is in response to the brief on appeal filed 11/23/2021.
In view of the appeal brief filed on 11/23/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Peter M. Cuomo/               Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                         

Status of Claims
• Claims 1, 7, 10, and 12-17 are pending.
• Claims 1, 10, and 17 were amended.
• Claims 2-6, 8, 9, and 11 were cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berko (Non Patent Literature https://www.amazon.com/Cheer-Collection-Foam-Filled-Detachable-Washable/dp/B074F4TD61/ref=sr_1_4?keywords=cheer+collection+foam&qid=1645554047&sr=8-4), herein referred to as Berko.
Regarding claim 10, Berko discloses a husband pillow for ergonomically supporting a user comprising: a central support pillow, at least two arm support members, and a neck support member, the central support pillow comprising a front surface, a rear surface, a top surface, and a bottom surface; the front surface of the central support pillow being configured to contact a back of the user and conform to the back of the user; the two arm support members extending outward from the front surface of the central support pillow and the at least two arm support members are positioned proximal to the bottom surface of the central support pillow to support arms of the user; and the neck support member having a cylindrical portion and opposing end 

    PNG
    media_image1.png
    655
    703
    media_image1.png
    Greyscale

Figure 1 Accessed on Amazon website 2/22/2022

Regarding claim 12, Berko discloses a husband pillow as set forth in claim 10 wherein an exterior of the central support pillow, the at least two arm support members, and the neck support member is made of a natural or synthetic fiber comprising one of polyester, rubber, cotton, and leather (see Berko, cover material is polyester, see product details, specifications on page 31 of attached PDF).
Regarding claim 13, Berko discloses an interior of the central support pillow, the at least two arm support members, and the neck support member are made of filler materials comprising one of foam, cotton, poly-fill, memory foam, and Styrofoam beads (see Berko, filling comprises shredded memory foam, see product details, specifications on page 31 of attached PDF).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berko, in view of Alletto, JR (US 20170164754 A1), herein referred to as Alletto, and further in view of White (US 5115529 A), herein referred to as White.
Regarding claim 1, Berko discloses a husband pillow for ergonomically supporting a user comprising: a central supporting pillow, at least two arm support members extending from the central supporting pillow, and an adjustable neck support member having a cylindrical portion and opposing end portions and a plurality of attachment members attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members, each of the attachment members having one end attached to a top surface of the central supporting pillow and another end 

    PNG
    media_image1.png
    655
    703
    media_image1.png
    Greyscale

Figure 2 Accessed on Amazon website 2/22/2022
Berko discloses a side pocket but does not explicitly disclose a plurality of storage compartments on an exterior of the at least two arm support members. Alletto, however, discloses backrest pillow comprising first pocket 38 and second pocket 40 disposed on first arm 26 and second arm 28 respectively for the purpose of holding a plurality of different items such as a phone, tablet,  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Berko does not explicitly disclose a storage compartment in a rear of the central supporting pillow to allow temporary storage of one or more objects. White, however, teaches a support for seating infants comprising a pocket (74) coupled to the rear of the support (see Figs. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow of Berko with the pocket coupled to the rear of the pillow as taught by White in order to provide additional storage space without causing discomfort to the occupant resting on the pillow.
Regarding claim 7, Berko (in view of Alletto and further in view of White) teaches an exterior of the central supporting pillow, the at least two arm support members, and the neck support member is made of natural or synthetic fiber comprising one of polyester, rubber, cotton, and leather (see Berko, cover material is polyester, see product details, specifications on page 31 of attached PDF).
Regarding claim 15, Berko does not explicitly disclose a plurality of storage compartments configured on outer surfaces of the at least two arm support members. Alletto, however, discloses backrest pillow comprising first pocket 38 and second pocket 40 disposed on first arm 26 and second arm 28 respectively for the purpose of holding a plurality of different items such as a phone, tablet, or other device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Berko  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Berko does not explicitly disclose a storage compartment in a rear of the central supporting pillow to allow temporary storage of one or more objects. White, however, teaches a support for seating infants comprising a pocket (74) coupled to the rear of the support (see Figs. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow of Berko with the pocket coupled to the rear of the pillow as taught by White in order to provide additional storage space without causing discomfort to the occupant resting on the pillow.
Regarding claim 16, Berko (in view of Alletto and further in view of White) teaches the storage compartments comprise one of open pouches, pockets, and sealable compartments having zip fasteners to seal the storage compartment (see Berko, page 16 shows side pocket as a pouch along the armrest).
Regarding claim 17, Berko discloses a husband pillow for ergonomically supporting a user comprising: a central supporting pillow, at least two arm support members extending from the central supporting pillow, and an adjustable neck support member having a cylindrical portion and opposing end portions and a plurality of attachment members attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members, each of the attachment members having one end attached to a top surface of the central supporting pillow and another end attached to an outer surface of the adjustable neck support member to ergonomically support a back and a neck of the user (see figure 2 above; arm supports, central supporting pillow,  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Berko does not explicitly disclose a storage compartment in a rear of the central supporting pillow to allow temporary storage of one or more objects. White, however, teaches a support for seating infants comprising a pocket (74) coupled to the rear of the support (see Figs. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow of Berko with the pocket coupled to the rear of the pillow as taught by White in order to provide additional storage space without causing discomfort to the occupant resting on the pillow.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Berko, in view of Harris JR, et al. (US 20050193495 A1), herein referred to as Harris.
Regarding claim 14, Berko does not explicitly disclose the at least two arm support members are positioned at an angle of 90-100 degrees relative to the central support pillow. Harris, however, discloses a foldable massaging bed rest comprising rotatable armrests 104, 106 that can be rotated 90 degrees relative to the massaging cushion 100 for the purpose of facilitating storage. . 
Response to Arguments
Applicant’s arguments, filed 11/23/2021, with respect to the rejections of claims 1, 7, 10, and 12-17 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berko.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references relied upon for the rejections presented include Berko, Alletto, White, and Harris.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/25/2022